Shackleford, J.
The facts in this case and the principles of law applicable thereto are not materially different from those in the case of Broward et al. as Trustees v. E. N. Mabry, decided this day, and the conclusion reached herein is the same as in that case. Conclusions of law drawn from the facts of a case cannot be affected by an agreement of the parties. That portion of the decree enjoining the appellants, Trustees of the Internal Improvement Fund of Florida, from selling or offering to sell and from conveying, leasing or in any way encumbering the land comprising the bed of Lake Miccosukie is affirmed; and that portion of the decree cancelling patents and adjudging the title to the land between the meander line of the appellee’s land and the middle of Lake Miccosukie to be in the appellee is reversed. The *415costs of this appeal will be assessed one-half to the appellants and one-half to the appellee.
It is so ordered.
Taylor, Cockrell, Hocker and Parkhill, JJ., concur.
W5itfield, C. J., took no part.